460 F.2d 1258
UNITED STATES of America, Plaintiff-Appellee,v.Billy Eugene HURST, Jr., Defendant-Appellant.
No. 72-1244 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 10, 1972.Certiorari Denied June 26, 1972.See 92 S.Ct. 2512.

Marvin S. Sloman (Court-appointed), Corbet F. Bryant, Jr., Carrington, Coleman, Sloman, Johnson & Blumenthal, Dallas, Tex., for defendant-appellant.
Eldon B. Mahon, U. S. Atty., Dallas, Tex., John G. Truelson, Asst. U. S. Atty., Fort Worth, Tex., Cecil Emerson, Asst. U. S. Atty.  (Trial Atty.), for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
When, on January 14, 1972, the District Court received an indictment returned by the grand jury charging Hurst with the offenses of aircraft piracy under 49 U.S.C.A. Sec. 1472(i) and of interference with the flight crew's performance of their duties under 49 U.S.C.A. Sec. 1472(j), the Court, sua sponte, entered an order that Hurst be detained without bond.1  Subsequently Hurst moved to vacate the order.  The motion was denied and this appeal ensued.


2
Hurst has made no application for release under the provisions of 18 U.S. C.A. Sec. 3148 or otherwise, and did not seek release in the district court.  Nevertheless, because of speculative consequences which he argues may occur because of the mere entry of the two orders, he urges this Court to vacate the orders.  Under the circumstances, the appeal is not taken from a final order or judgment and this Court is without jurisdiction.  See Transit Casualty Company v. Atkins, 372 F.2d 441 (5 Cir. 1967).


3
Appeal dismissed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 "The Court has reason to believe that no one or more conditions of release, as provided in Title 18, United States Code, Section 3146, will reasonably assure that the defendant will not flee or pose a danger to any other person or to the community, and that pursuant to the provisions of Section 3148, Title 18, United States Code, the above named defendant should be ordered detained."